DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In respond to Applicant’s amendment filed 09/03/2021, claims 1, 3-5, 20 has been amended, and claim 2 has been canceled.
Reasons for Allowance 
3.	The following is an examiner's statement of reasons for allowance: 
The Examiner's basis for allowability of independent claims 1 and 20 are the same as those set forth within the Non-Final Action mailed 5/4/2021 and Remarks filed 09/03/2021 (specifically page 5). 
Claims 3-19, 21 are also allowable as they directly depend on claims 1, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	COMMUNICATION
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828